Name: 2014/653/EU: Council Decision of 8 September 2014 appointing two Italian members and four Italian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2014-09-09

 9.9.2014 EN Official Journal of the European Union L 268/11 COUNCIL DECISION of 8 September 2014 appointing two Italian members and four Italian alternate members of the Committee of the Regions (2014/653/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. On 20 June 2011, by Council Decision 2011/375/EU (3), Mr Roberto RUOCCO was appointed as member until 25 January 2015. On 16 July 2012, by Council Decision 2012/405/EU (4) Ms Lucia LIBERTINO was appointed as alternate member until 25 January 2015. (2) Two members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Giorgio GRANELLO and Mr Roberto RUOCCO. (3) Four alternate members' seats have become vacant following the end of the terms of office of Ms Carmela CASILE, Mr Francesco DE MICHELI, Ms Lucia LIBERTINO and Mr Sergio SOAVE, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr Giorgio GRANELLO, Consigliere Comunale del Comune di Ponzano Veneto (TV) (change of mandate),  Mr Giorgio SILLI, Consigliere Comunale del Comune di Prato; and (b) as alternate members:  Mr Isidoro GOTTARDO, Consigliere Comunale del Comune di Sacile (PN),  Mr Andrea TRAGAIOLI, Sindaco del Comune di Rosta (TO),  Mr Armando COPPOLA, Presidente MunicipalitÃ 4 Comune di Napoli,  Ms Francesca BALZANI, Assessore del Comune di Milano. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 8 September 2014. For the Council The President S. GOZI (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11. (3) OJ L 168, 28.6.2011, p. 10. (4) OJ L 189, 19.7.2012, p. 9.